Citation Nr: 0706578	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-05 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.

Entitlement to a disability rating in excess of 20 percent 
for a herniated nucleus pulposus.

Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from December 1971 to March 
1972 and from August 1973 to August 1983, when he was 
discharged on account of physical disability involving his 
back and shoulder.

The appeal concerning psychiatric disability and TDIU 
benefits arose from a March 2003 rating action and was 
perfected for appeal in February 2004.  The appeal concerning 
the veteran's low back disability arose from a January 2004 
rating action, and was perfected upon receipt of a statement 
from the veteran in July 2004.  

The veteran requested a hearing before a member of the Board 
and a hearing was scheduled.  However, in a September 2005 
phone call, the veteran explained that he could not travel to 
a hearing due to lack of transportation.  He emphasized that 
he wished to continue his appeal, nevertheless.  Under these 
circumstances, the Board deems the hearing request to be 
withdrawn and will proceed with appellate review based upon 
all the evidence of record.  See 38 C.F.R. § 20.702.  We note 
that the veteran did present sworn testimony during a hearing 
held at the RO and that the transcript of this hearing is of 
record and has been reviewed in connection with the instant 
determination.

Subsequent to the issuance of the most recent Supplemental 
Statement of the Case, the veteran has submitted multiple 
pieces of written argument, and several pieces of duplicate 
evidence.  Although these recent submissions have not been 
reviewed by adjudicators in the context of a decision on the 
merits of the veteran's claim, upon review of the newly-
submitted evidence and argument, the Board notes that the 
veteran's arguments are repetitive of ones which were 
previously considered by the RO.  As the documentary evidence 
consists of annotated photocopies of previously-considered 
evidence, the Board finds that no prejudice will accrue to 
the veteran by review of these new submissions at this point 
and that remand for initial RO consideration of these 
arguments would serve no useful purpose.

The issues of entitlement to a disability rating in excess of 
20 percent for a herniated nucleus pulposus, and entitlement 
to a total disability rating on the basis of individual 
unemployability due to service-connected disabilities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Schizophrenia was not initially manifest until many years 
after service.

2.  Neither schizophrenia nor any other acquired psychiatric 
disorder is related to service in any way.


CONCLUSION OF LAW

Service connection for schizophrenia or an acquired 
psychiatric disorder is not warranted and may not be presumed 
under law.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  Review of the claims 
file shows that the RO advised the veteran of these elements 
as to his claim for entitlement to service connection for 
schizophrenia in an August 2002 letter.  

The RO provided the veteran with regulatory provisions 
pertaining to service connection as well as the substance of 
the regulation pertaining to the VA's duties to notify and 
assist in a January 2004 Statement of the Case.  

We observe that complete notice, to include information about 
the assignment of disability ratings and effective dates has 
not been provided.  However, since the preponderance of the 
evidence is against the claims, any questions as to the 
appropriate disability rating and effective date to be 
assigned are moot and any defect involved in notice 
pertaining to effective dates is simply harmless error.  
Accordingly, the Board considers VA's notice requirements to 
have been met.

VA medical records, service medical records, service 
personnel records, Social Security records, and VA 
examination reports have been obtained in support of the 
veteran's claim.  The veteran and his representative have 
presented written statements in support of his claim and he 
has testified in support of the claim during a personal 
hearing before a RO hearing officer.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as a psychosis becomes manifest 
to a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In this case, the evidence of record shows that the veteran's 
psychiatric disability was initially manifested several years 
after service.  His service medical records are negative for 
psychiatric treatment or mental health complaints.  (He was 
discharged on account of physical disability involving his 
back and shoulder.)  Service personnel records include a 
single personnel evaluation where he was noted to have a 
short temper, however, all the other evaluations reflect that 
he had a "pleasing personality," "a calm, deliberate 
manner," and a "cheerful personality."

The first indication of a psychiatric disability is contained 
in the report of a VA hospitalization in February and March 
1989, nearly six years after the veteran's discharge from 
active service.  At that time, he was given diagnoses of 
chronic undifferentiated schizophrenia and multiple 
personality disorder.  There is no indication of any 
relationship to service or that any of the symptoms prompting 
the hospital treatment were of long-standing duration, rather 
the record shows that he was prompted to admit himself to the 
hospital after a paranoid episode where he sat in his 
darkened apartment all weekend, feeling afraid that a 
supervisor from a post-service job he had lost was going to 
come and get him.  

Following review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
schizophrenia or any other acquired psychiatric disorder.  No 
psychiatric disability was apparent in service or within one 
year following discharge from service.  Schizophrenia was not 
initially diagnosed until five or six years subsequent to 
service and no other relationship to service is shown by the 
evidence of record.  The benefit sought must therefore be 
denied.


ORDER

Service connection for an acquired psychiatric disorder, to 
include schizophrenia is denied.


REMAND

Review of the record reveals that further action is required 
to ready this case for appellate review.  Although the 
veteran has been notified of the VA's duty to assist him and 
of his responsibilities in the development of his claims in 
the context of claims for entitlement to service connection, 
he has not received formal notice in the context of the 
current appeals for an increased disability rating or a total 
disability rating.  That is, he has not been formally 
provided with information regarding the parameters of his own 
responsibility versus that of the VA in developing his claim 
for higher disability ratings.  The United States Court of 
Appeals for Veterans Claims (Court) has held upon many 
occasions that such specific notice is required.  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  

The veteran contends that his back disability has worsened 
since the most recent VA examination was conducted in 2003.  
In light of his assertion, the Board is of the opinion that a 
contemporaneous examination should be conducted so that 
adjudicators may be fully-informed as to the veteran's 
current condition.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159.  Particularly, the RO must 
notify the veteran of what evidence is 
needed to support his claim for increased 
benefits, what evidence VA will develop, 
and that he should furnish any evidence 
which might support his claim to the VA.  

2.  The veteran should be afforded a VA 
examination by a physician with appropriate 
expertise to evaluate the veteran's current 
impairment involving his back.  The claims 
folder must be made available to the 
examiner for review before the 
examinations.  The examiner is also 
requested to render an opinion as to the 
effect of the veteran's service-connected 
disability upon his employability.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the benefits sought on appeal remain 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


